Title: To James Madison from William Jarvis (Abstract), 2 April 1805
From: Jarvis, William
To: Madison, James


2 April 1805, Lisbon. “Desirous of sifting the report that I mentioned in the foregoing relative to some negotiations between this Court and Great Britain, I applied to a Gentleman whom I had reason to believe would know something of it, if any thing of the kind had taken place; he informed me, that, to some explanation that had been requested on the part of the British Government & communicated by the British Minister here, but the pricise demands in which he did not know; this Government had returned for answer, that the Convention of neutrality which it had entered into with France at the commencement of the present War, it would strictly adhere to, but should France make any further claims or demands it would risk every consequence sooner than accede to them. As his connections and character are such as to make me confide in what he said, and as he seemed to think that the British Minister was satisfied with this answer, I cannot but conclude that the Object of the explanations was to prevent any further pecuniary aid being given to the French Government by this. The report of the day is that there are nine Algerine Cruisers out of the Straights. A seventy-four a Frigate and two sloops of War will sail to day if they can get out. Duplicate of Mr. Monroe’s letter of the Protest and of Mr. de Araujo’s letter go inclosed.”
